Citation Nr: 0120761	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C.A. Chapter 35, for periods of 
enrollment prior to June 22, 1997.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to August 
1971.  The appellant is the veteran's daughter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 decision from the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that retroactive entitlement to Chapter 35 
benefits to April 1, 1994 was not authorized.  A notice of 
disagreement was received in August 1998; a statement of the 
case was issued in September 1998; and a substantive appeal 
was received in September 1998.  The appellant requested a 
hearing before an RO hearing officer in her VA Form 9, 
substantive appeal, but withdrew this request in September 
1998.  

In a July 1999 decision, the Board denied the appellant's 
appeal.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United Stated Court of Veterans Appeals prior to March 
11, 1999) (Court).  In a November 2000 Order, the Court 
vacated the Board's July 20, 1999, decision and remanded the 
case for further consideration.  


REMAND

In an August 2000 Appellee's Motion for Remand and for Stay 
of Further Proceedings (Motion) which was filed with the 
Court in connection with the appellant's appeal of the July 
20, 1999, Board decision, Secretary of VA noted that 38 
C.F.R. § 21.4131 had been substantially amended, effective 
June 3, 1999.  The Secretary sought remand to the Board for 
consideration of the amended and pre-amendment regulations.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In its 
November 2000 Order, the Court noted that 38 C.F.R. § 21.4131 
controlled the issue of the effective date of DEA benefits 
provided to the daughter of a veteran.  

The Board further notes other intervening changes in 
applicable law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  The 
Board also notes that 38 U.S.C. § 5113 has been substantially 
amended, effective November 1, 2000, concerning the effective 
dates for educational benefits.  See Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
114, Stat. 1822 (Nov. 1, 2000).  With regard to these changes 
in applicable laws and regulations, the appellant is entitled 
to application of the version most favorable to her.  Karnas, 
1 Vet. App. 308.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take appropriate action to ensure 
compliance with all notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  

2.  The RO should then review the record 
and determine if the appellant's claim 
can now be granted in light of the May 
1999 amendment of 38 C.F.R. § 21.4131 and 
also in light of amendments to 38 U.S.C. 
§ 5113 pursuant to the Veterans Benefits 
and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, 114, Stat. 1822 
(Nov. 1, 2000).  

3.  If the appellant's claim remains 
denied, then the appellant should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure application of 
applicable changes in the law.  The appellant has the right 
to submit additional argument and evidence in support of the 
matters addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




